DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed August 13th, 2021 has been entered. Claim 17 has been canceled. Claims 1-16 and 18-20 remain pending in the application.  Applicant’s amendments to the drawings, and claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed May 13th, 2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Arvesen on October 14th, 2021.

The application has been amended as follows: 
The following paragraphs of the specification are amended to read: 

[0058]   The housing 110 may include a collision wall 111 facing the inlet 101, a plurality of first dust collecting walls 112a and 112b intersecting the collision wall 111, and a second dust collecting wall 113 intersecting the collision wall 111 and the first dust collecting walls 112a and 112b. The first dust collecting walls 112a and 112b may include the 


[0065]   The dust container 100 may include the first dust collecting walls 112a and 112b and the second dust collecting wall 113. The 
[0066] The second dust collecting wall 113 may be connected to a top of the collision wall 111. The second dust collecting wall 113 may intersect the collision wall 111. More specifically, the second dust collecting wall 113 may intersect the 
[0067]   The 
[0068]   The second dust collecting wall 113 may include the plurality of second holes 115a and 115b. The plurality of second holes (also referred to as 

[0082]   According to an embodiment of the disclosure, the plurality of second holes 115a and 115b may include the holes 115a and the holes 115b having different sizes. A diameter of the holes 115b may be smaller than that of the holes 115a. 

[0086]   Air and the remaining foreign substances may enter the cyclone unit 120 through the first dust collecting walls 112a and 112b, the second dust collecting wall 113, or the bypass passage 121. Air and foreign substances passed through the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant has amended independent claims 1, 16, and 20 to include the limitation of “a second dust collecting wall extending from a top of the collision wall towards the front surface with the inlet and configured to collect at least a part of the dust introduced through the inlet, the second dust collecting wall perpendicular to the collision wall and the first dust collecting wall”. A second dust-collecting wall that both extends from the top of a collision wall towards the front surface and is perpendicular to both the collision wall and the first dust collecting wall does not appear in the prior art, nor do the individual elements appear in the art such that combination that would have been obvious to a person having ordinary skill in the art at the time of the invention. For this reason, claims 1, 16, and 20 are allowed. 
Claims 2-15, 18, and 19 depend from claims 1 and 16 and are consequently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SALICE (DE 102013104255), OH et al. (DE 102005026692), SUNG et al. (KR 100849554), SUNG (KR 20060037666), Amaral et al. (US 10456002), Conrad (US 10433698), Oh et al. (US 7749294), Oh (US 7381234), Oh et al. (US 6934994), Kilstrom (US 5779745), Weistra (US 5135552), and Kim et al. (US PGPUB 2008/0201895). All of which teach relevant aspects of cleaners with collision and dust-collecting walls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723